                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    4:15CR3049

       vs.
                                                               RELEASE ORDER
FREDRICK MICHAEL WESTFALL,

                     Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for July 16,
              2019 at 10:00 a.m. before the Honorable John M. Gerrard, in Courtroom
              1, United States Courthouse and Federal Building, 100 Centennial Mall
              North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



April 19, 2019.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
